DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2.	Claim 14 is objected to because of the following informalities:
	Claim 14, line 3, it appears “later” should be -- lateral --.
Appropriate correction is required.

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1-5 and 15 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 2, 13 and 14 of prior U.S. Patent No. 10,952,530. This is a statutory double patenting rejection.
    Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4, 6-9, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication US 2006/0029906 (hereinafter Hill) in view of U.S. Patent Application Publication US 2008/0044788 (hereinafter Jansheski).
Regarding Claim 1, Hill discloses a dental tool (Figs. 32-35; [0150], 'dental instrument 322') comprising: a main body portion [0150], 'handle 323') having a first longitudinal end ([0150], 'terminal shaft 324') and a second longitudinal end ([0150], 'terminal shaft 325'), wherein the first end (terminal shaft 324) and the second end (terminal shaft 325) define respective reduced diameter portions (Fig. 32,
elements 324,325); two or more tool attachments [0150], 'shanks ... 326, 327'), each tool attachment (shanks ... 326, 327) comprising a working portion [0150], 'working end 330') and a base portion [0150], 'terminal shank 329'), the base portion (terminal shank 329) configured to be ... coupled to ([0149], 'securely engaged') either of the reduced-diameter portions (elements 324, 325) of the main body
portion (handle 323) so as to secure the tool attachment (shanks ... 326, 327) to the main body portion (handle 323). Hill fails to explicitly disclose (1) the attachment(s) being removably coupled to the reduced-diameter portion(s) of the main body portion, and (2) a light source, disposed within the main body portion, arranged so as to illuminate the working portion of one of the tool attachments when the one of the tool attachments is coupled to the first end of the main body portion and the light source is electrically coupled to a power source. Jansheski, which is in the field of dental tools (Title/Abstract), teaches a dental tool (Figs. 1-4; [0013), 'dental inspection and cleaning device 10'), including the elements of (1) attachment(s) ([0013], 'first dental tool 14') being removably coupled ([0021], 'releasably receive[d]') to either of the longitudinal ends ([0013], 'first end 18') of the main body portion ([0017], 'handle 12'), and (2) a light source ([0013], 'first illumination source 16'), disposed within (Figs. 1-3) the main body portion {handle 12), arranged so as to illuminate ([0022], 'directed to a tip portion 54'} the working portion ([0022), 'tip portion 54') of one of the tool attachments (first dental tool 14) when the one of the tool attachments (first dental tool 14) is coupled (releasably receive[dl) to the first end (first end 18) of the main body portion (handle 12) and the light source (first illumination source 16) is electrically coupled (Fig. 4; [0024], by 'electrical circuit 60') to a power source ([0024), 'battery power'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Jansheski for the purpose of providing a device that is more easily cleaned and reduces the number of dental devices required, while also
providing improved lighting of the treatment area. The motivation for doing so would have been to reduce costs while ensuring good treatment outcomes.
Regarding Claim 4, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose the light source projecting light from the reduced diameter portion of the first end. Jansheski, which is in the field of dental tools (Title/Abstract), teaches a dental tool (Figs. 1-4; [0013], 'dental inspection and cleaning device 10'), wherein the light source ([0013], 'first illumination source 16') projects light from the reduced diameter portion of the first end ([0022], 'illuminating light directed to a tip portion 54 of the first dental tool 14'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Jansheski for the purpose of providing a device that improves the lighting of the treatment area. The motivation for doing so would have been to ensuring good treatment outcomes.
Regarding Claim 6, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose an outer diameter of the base portion of any one of the tool attachments being substantially the same as an outer diameter of the main body portion that is immediately longitudinally adjacent to the base portion when the one of the tool attachments is coupled to the main body portion. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the outer diameter of the base portion of any one of the tool attachments being substantially the same as an outer diameter of the main body portion that is immediately longitudinally adjacent to the base portion when the one of the tool attachments is coupled to the main body portion, since a change in shape of an element involves only routing skill in the art. The motivation for doing so would have been to ensure that only the attachments made by the handle manufacturer were used by the dentist, as opposed to attachments manufactured by other
companies.
Regarding Claim 7, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose a battery disposed within the main body portion; and a switch disposed on or in the main body portion, the switch configured to selectively couple the light source to the battery responsive to user actuation of the switch. Jansheski, which is in the field of dental tools (Title/Abstract), teaches a dental tool (Figs. 1-4; [0013]. 'dental inspection and cleaning device 10') that includes a battery ([0024], 'batteries 40') disposed within the main body portion ([0017]. 'handle 12'); and a switch ([0013], 'Switches 26a and 26b') disposed on (Figs. 1, 3) or in the main body portion (handle 12), the switch (switches 26a, 26b) configured to selectively couple the light source
[0013], 'first illumination source 16') to the battery (batteries 40) responsive to user actuation of the switch ([0013], 'Switches 26a and 26b ... enable a user to selectively illuminate the first and second illumination sources 16 and 22'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Jansheski for the purpose of providing a means for activating and deactivating the light source so as to extend battery life (Jansheski, [0007]). The motivation for doing so would have been to reduce costs by reducing the number of times the battery must be replaced.
Regarding Claim 8, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150], 'dental instrument 322'), wherein the main body portion ([0150], 'handle 323') is substantially cylindrical along its entire longitudinal length (see Fig. 32).
Regarding Claim 9, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose the light source being a first light source, further comprising: a second light source, disposed within the main body portion, arranged so as to illuminate the working portion of one of the tool attachments when the one of the tool attachments is coupled to the second end of the main body portion and the second light source is electrically coupled to a power source. Jansheski, which is in the field of dental tools (Title/Abstract), teaches a dental tool (Figs. 1-4; [0013], 'dental inspection and cleaning device 10'), wherein the light source is a first light source ([0013], 'first illumination source 16'), further comprising: a second light source ([0013], 'second illumination
source 22'), disposed within the main body portion ([0017], 'handle 12'), arranged so as to illuminate ([0014], 'direct light to the point of interaction of the dental tool with the teeth') the working portion ([0022], 'tip portion 56') of one of the tool attachments ([0013], 'second dental tool 20') when the one of the tool attachments (second dental tool 20) is coupled to the second end ([0013], 'second end 24') of
the main body portion (handle 12) and the second light source (second illumination source 22) is electrically coupled ([0013], by the 'electrical circuit 28') to a power source [0024], 'batteries 40'). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Jansheski for the purpose of providing a device with two usable ends, so that the device can be flipped around and used, instead of using a second tool. The motivation for doing so would have been to reduce costs while ensuring good treatment outcomes.
Regarding Claim 12, modified Hill discloses the dental tool of claim 9 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose a battery disposed within the main body portion; a first switch disposed on or in the main body portion, the switch configured to selectively couple the first light source to the battery responsive to user actuation of the first switch; and a second switch disposed on or in the main body portion, the second switch configured to selectively couple the second light source to the battery responsive to user actuation of the second switch; wherein the second switch is radially opposite the first switch. Jansheski, which is in the field of dental tools (Title/Abstract), teaches a dental tool (Figs. 1-4; [0013], 'dental inspection and cleaning device 10'), comprising: a battery ([0024],
'batteries 40') disposed within the main body portion [0017], 'handle 12'); a first switch ([0013], 'switch 26a') disposed on or in the main body portion (handle 12), the switch (switch 26a) configured to selectively couple [0013], by the 'electrical circuit 28') the first light source ([0013], 'first illumination source 16') to the battery (batteries 40) responsive to user actuation of the first switch ([0013], 'switches 26a ... enable[s] a user to selectively illuminate the first ... illumination source 16'); and a second switch ([0013], 'switch 26b') disposed on or in the main body portion (handle 12), the second switch (switch 26b) configured to selectively couple (electrical circuit 28') the second light source {second illumination source 22) to the battery (batteries 40) responsive to user actuation of the second switch ([0013], 'switches... 26b ... enable a user to selectively illuminate the ... second illumination sources ... 22') wherein the second switch is radially opposite the first switch ([0022] predetermined location on the handle, i.e. the switch may be anywhere on the handle). It would have been obvious
to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Jansheski for the purpose of providing a means for activating and deactivating the light sources independently so as to extend battery life (Jansheski, [0007]). The motivation for doing so would have been to reduce costs by reducing the number of times the battery must be replaced.
Regarding Claim 13, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150]-[0151], 'dental instrument 322'), wherein the two or more tool attachments [0150]-[0151], 'shanks ... 326, 327') comprise two or more of: a bristle brush tool attachment; an orthodontic brush tool attachment; a scaler tool attachment ([0150]-[0151], 'shanks ... 326'); a scaler with mirror tool attachment; a scraper tool attachment [0150]-[0151], 'shanks ... 327'); a scraper with mirror tool attachment; a mirror tool attachment; or an interproximal brush tool attachment.

8.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hill in view of Jansheski as applied to claims 1 and 9 above, and further in view of U.S. Patent Application Publication US 2007/0121786 (hereinafter Okawa).
Regarding Claim 10, modified Hill discloses the dental tool of claim 9 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose wherein: the first light source projects light at a first angle relative to a longitudinal axis of the main body portion; the second light source projects light at a second angle relative to the longitudinal axis; and the first angle has substantially the same absolute value as
the second angle. Okawa, which is in the field of dental instruments (Title/Abstract), discloses several dental tools (Fig. 12; [0209] 'handpiece body 1 ') that include a first light source ([0209], 'light radiating face G2 of the light radiating means') projecting light ([0209], 'light radiating') at a first angle relative to a longitudinal axis (Fig. 12) of the main body portion (handpiece body portion); the second light
source projects light at a second angle relative to the longitudinal axis (Fig. 1B, [0168] plurality of light-emitting devices; [0172] L devices project light relative to the axis of the device; [0228] tilt angle of the light emitting devices may be varied;[0288];[0072] the light can be radiated from any angle) and the first angle has substantially the same absolute value as the second angle ([0072] the light can be
radiated from any angle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Okawa for the purpose of providing light sources that illuminate the treatment area when either of the off axis attachment tools is used. The motivation for doing would have been to ensure that each tool had good lighting at the treatment area, thereby ensuring good patient outcomes.
Regarding Claim 11, modified Hill discloses the dental tool of claim 9 (Figs. 32-35; [0150], 'dental instrument 322'). Hill fails to explicitly disclose wherein the first light source is arranged to project light in a first direction, the second light source is arranged to project light in a second direction, and the first direction is radially opposite the second direction. Okawa, which is in the field of dental instruments
(Title/Abstract), discloses several dental tools (Fig. 12; [0209] ‘handpiece body 1') wherein the first light source is arranged to project light in a first direction, the second light source is arranged to project light in a second direction, and the first direction is radially opposite the second direction (Fig. 1B, [0168] plurality of light-emitting devices; [0172] L devices project light relative to the axis of the device; [0228]
tilt angle of the light emitting devices may be varied; [0288]; [0072] the light can be radiated from any angle). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hill with the teaching of Okawa for the purpose of providing a light that can contact the target area when the attachment is bent off the longitudinal axis of the handle and the two tool attachments are directed in opposite directions. The motivation for doing would have been to ensure that each tool had good lighting at the treatment area, thereby ensuring good patient outcomes.

9.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hill in view Jansheski and U.S. Patent No. 5,230,118 (hereinafter Chamma).
Regarding Claim 14, modified Hill discloses the dental tool of claim 1 (Figs. 32-35; [0150], 'dental instrument 322'), including two or more tool attachments (10150], 'shanks ... 326, 327'). Hill fails to explicitly disclose that the two or more tool attachments comprise an orthodontic brush tool attachment comprising two sets of bristles that are laterally separated from each other, wherein bristles within each set increase in length from an outer lateral edge of the orthodontic brush tool attachment to an inner lateral portion of the orthodontic brush tool attachment. Chamma, which is in the field of orthodontic tools (Title/Abstract), teaches an orthodontic toothbrush (Figs. 2-8; col. 3, line 20, 'toothbrush 20'), comprising two sets of bristles (col. 3, lines 27-28, 'bristles 46'; Fig. 8, bristles 46 include an upper set of bristles 46 and a lower set of bristles 46, each set including three rows of bristles 46) that are laterally separated from each other (Figs. 7-8), wherein bristles (bristles 46) within each set increase in length from an outer lateral edge (Fig. 8) of the orthodontic brush (toothbrush 20)
... to an inner lateral (Fig. 8) portion of the orthodontic brush (toothbrush 20). It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to modify Hill with the teaching of Chamma for the purpose of providing an attachment that can be used by an orthodontist or by a dental technician cleaning the teeth of a patient with braces. The motivation for doing so would have been to improve patient outcome.

						Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Boord, Cha and Russell et al. are pertinent to various oral care devices having various illuminating head arrangements.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270. The examiner can normally be reached M-F 1-10pm; First Fri off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723